Citation Nr: 0115774	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Evaluation of internal derangement of the right knee, 
currently evaluated as zero percent disabling.  

2.  Evaluation of internal derangement of the left knee, 
currently evaluated as zero percent disabling.  

3.  Entitlement to a combined 10 percent evaluation based 
upon multiple noncompensable service connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (2000).  


REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
right and left knee disorders and assigned separate zero 
percent evaluations, and denied entitlement to 10 percent 
evaluation based on multiple noncompensable, service-
connected disabilities.  

In a March 1999 statement, the veteran's representative 
raised the issue of clear and unmistakable (CUE) in the prior 
April 1998 rating decision.  Since the ongoing appeal herein 
comes from a timely appeal of that decision, the issue of CUE 
is not ripe for adjudication.  Thus, the issue is not for 
consideration at this time.  

The Board notes that in his substantive appeal, VA Form 9, 
received in May 1996, the veteran indicated that he desired 
to attend a hearing before a Hearing Officer at the RO.  A 
hearing was scheduled in November 1996 and the veteran and 
his representative were notified of the time and place of the 
hearing, by letter dated in June 1996.  However, the veteran 
failed to report for the hearing, and in the absence of good 
cause shown, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(b) & (d) (2000).



FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by no 
more than slight subluxation.

2.  The veteran's left knee disorder is manifested by painful 
motion with joint or periarticular pathology.

3.  The veteran has herein been assigned separate 10 percent 
evaluations for a right and left knee disorder.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is 10 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic 
Code 5257 (2000).  

2.  The veteran's left knee disorder is 10 percent disabling.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5299-5260-61 (2000).

3.  The issue of entitlement to a compensable rating under 
the provisions of 38 C.F.R. § 3.324 is moot.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1993 record of treatment shows that the veteran 
reported that following the onset of patellar femoral 
syndrome in August 1993, he was placed on limited duty.  
Physical examination of the right and left knee revealed that 
each was within normal limits.  The report notes that there 
was full range of motion and neurovascular examination was 
intact.  There was no effusion.  There was a positive patella 
grind, and no laxity.  The assessments were residuals of 
patellar femoral syndrome of the left knee and persistent 
patellar femoral syndrome of the right knee, improved with 
physical therapy.  The records reflect that the veteran was 
referred for a Physical Evaluation Board (PEB) for patellar 
femoral syndrome.  The veteran was medically discharged in 
July 1994.  

On VA examination in June 1995, the veteran complained of 
pain in both knees, right worse than left.  He reported that 
his knees ached with bad weather, and would become swollen 
and painful after running.  He stated that his knees did not 
buckle or pop.  The report notes that he took Motrin for 
pain.  Physical examination of the knees revealed no 
swelling, no deformity, no instability, and full range of 
motion.  The examiner reported that both knees popped during 
the examination and that there was some crepitation on the 
right.  X-ray examination of both knees that same month was 
normal. The diagnosis was internal derangement of the knees.  

VA outpatient treatment records dated from June to July 1995 
show that the veteran complained of bilateral knee pain, 
right worse than left.  He underwent MRI (magnetic resonance 
imaging) of the right knee in June 1995.  The impressions 
were:

1. No evidence of synovial hyperplasia to suggest 
the presence of PVNF; and 
2. Lateral subluxation of the patella without focal 
chondrosis at the patellofemoral joint; and 
3. Grade IV chondrosis anterior lateral femoral 
condyle with associated marrow edema.  

Physical examination of the right knee in July 1995 disclosed 
no swelling, no atrophy, and no effusion.  There was full 
range of motion and good quad strength.  Stable varus/valgus 
was noted.  The Achilles was intact.  The record notes "25 
lateral patella subluxation."  The assessment was patellar 
femoral pain.  Vastus medialis oblique (VMO) strengthening 
was recommended.  

On VA examination in December 1997, the examiner indicated 
that he had reviewed the veteran's medical records, but 
stated that the claims folder was not available.  The report 
indicates that the examination pertained only to the right 
knee.  The veteran complained of primary right knee 
discomfort. 

He complained of pain, weakness, stiffness at times, and of 
intermittent knee locking.  He denied recent swelling.  He 
indicated that he did not take medication for the pain, but 
indicated that there was improvement with rest.  He reported 
occasional flare-ups, with increased pain on ambulation.  He 
stated that he had been told that he had patellar femoral 
syndrome. The veteran reported that he was employed as a 
police officer and that his knee problems, at times, 
interfered with his job performance.  

Physical examination of the knee revealed no evidence of a 
posterior or anterior drawer sign.  His medial and lateral 
collateral ligaments appeared quite intact.  
Appley's/MCMurray's tests were negative.  The report of 
examination notes that he did have pain on the lateral 
superior portion of his patella, as well as the epicondyle of 
his femur.  The examiner reported that the veteran had full 
passive and active range of motion with flexion to 140 
degrees and that extension was full.

The examiner reiterated the results of the June 1995 MRI, 
which were noted to include lateral subluxation of the 
patella without focal chondrosis of the patellofemoral joint, 
and a grand IV chondrosis in the anterolateral femoral 
condyle with associated marrow edema.  His report further 
notes that the prior x-ray examination in June 1995 was 
normal.  

An April 1998 report of contact reflects that the veteran 
failed to report for scheduled orthopedic examinations.  The 
record notes that examinations were scheduled in January 1998 
and April 1998.  

On VA examination in March 1999, the veteran reported that he 
was currently employed as a heavy equipment operator.  He 
reported that he was an avid cyclist and rode his bicycle at 
least 10 miles per day, 5-6 days per week, until March 1998.  
The report notes that the veteran claimed that he was able to 
do "everything" and did not have any real problem.  He 
expressed a desire to be rid of the pain.  He stated that he 
had been told that conservative treatment of his knees would 
be the most beneficial.  He reported having had "a couple" 
of MRIs on his knees.

The veteran complained of pain and aching in his knees, right 
worse than left, and especially in the kneecaps and the back 
of the knee.  He also complained of stabbing, aching, and 
burning pains in his joints, left elbow, right hip, and lower 
back.  

The examiner recited the results of the June 1995 MRI, 
specifically, that there was no synovial hyperplasia.  The 
examiner pointed out that there appeared to have been 
consideration of pigmented vilinodular synovitis of the knee.  
His report further notes that there was evidence of lateral 
subluxation of the patella, on the right knee, and a grade IV 
chondrosis of the lateral femoral condyle, with marrow edema.  
The examiner reiterated that previous examinations had 
established a diagnosis of patellofemoral arthrosis, or pain 
syndrome of the kneecaps.  The report notes that there was no 
evidence of any fracture or actual dislocation of the 
veteran's knee cap and that the veteran was unaware of any 
dislocation.  The veteran had a transverse scar over the 
patellar tendon of his right knee, which he indicated was 
from a laceration he sustained playing baseball as a child.  

The examiner reported that the veteran walked without a limp 
and could walk on his toes and heels.  He was able to do a 
deep knee bend, all the way down, and rise back up to a 
standing position without any difficulty.  Physical 
examination revealed 140 degrees of flexion of his knees, 
bilaterally, and he was able to extend both knees completely, 
to 0 degrees.  The report notes a scar over the patellar 
tendon, on the front of the right knee, and the veteran 
complained about soreness around the inferior pole of the 
patella, on each side, and he complained about both of his 
knees aching around the patella.  He also complained about 
aching across the back of the knee.  There was no effusion, 
swelling, or free fluid palpated in the joint.  There was 
discomfort and a little subluxation apprehension with flexion 
and extension, but the report notes that it was not profound.  

The examiner further reported that the veteran had an intact 
lateral collateral ligament that was palpable and clearly 
present.  He stated that the medial collateral ligament did 
not open up, and was intact in both knees.  Lachman's was 
negative and there was a negative drawer sign, both 
anteriorly and posteriorly.  There was a slight, subtle 
palpable vibration, with flexion and extension in the back of 
the right knee.  The examiner stated that he could not 
discern the cause.  The examiner stated that the veteran was 
aware of it, but that it did not seem to particularly hurt 
him, although it was noted that he complained of an ache, 
posteriorly.  The examiner reported that there were palpable 
sesamoid bones in the lateral head of the gastrocnemius at 
the joint level, bilaterally, in both knees, which were 
nontender.  No Baker's cyst or pre-patellar bursitis was 
detected.  There was no evidence of locking or impingement of 
meniscus.  No McMurray's click was identified.  

The examiner referenced the June 1995 x-ray examinations of 
the knees, which were noted to show normal appearing joints, 
with normal alignment, with the exception of the 60 degree 
flexion views of the patella.  He pointed out that there was 
a tendency for the patella's to ride up on the lateral 
femoral condyles.  The examiner stated that the condyles, 
however, looked well contoured, with normal density, and 
there was no erosion or narrowing of the joint space, either 
in the femoral tibial joint, medial or lateral compartment, 
or the patellofemoral joint.  

In conclusion, the examiner stated that the veteran appeared 
to have a history compatible with patellofemoral syndrome, 
right greater than left, but it seemed rather mild and the 
veteran had no acute effusion, or signs of dislocation of the 
patella.  His Q-angle and alignment of his lower extremities 
were about 5 degrees of valgus, and no prominent significant 
deformity in alignment was present in the veteran's 
extremities.  

The examiner opined that it would be beneficial for the 
veteran to use a neoprene sleeve, to maintain a strong vastus 
medialis obliquus muscle, as well as antiinflammatory 
mediations for flare-ups.  He stated that the veteran's joint 
complaints may be psoriatic arthritic in nature and may be 
expected to flare up when his skin condition flared up.  
Surgical intervention was ill advised.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and a uniform rating 
is appropriate in this case. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2000). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).

Analysis

VA's duty to provide notice and assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist him in 
obtaining such evidence, provided the evidence is 
sufficiently identified and he provides the necessary release 
to obtain the evidence.  VA has no duty to assist the veteran 
in developing the evidence unless a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  His application 
is complete, and there is therefore, the duty to advise him 
of the information necessary to complete the application has 
been met.  VA has advised him of the criteria for an 
increased evaluation, and in so doing has advised him of the 
evidence necessary to substantiate that claim.  

There is no indication of pertinent outstanding records, and 
the veteran has been afforded opportunity to submit argument 
in support of his claim and has done so.  To the extent that 
the veteran reported in March 1999 having had more than one 
MRI, the Board finds that the evidence of record, to include 
the June 1995 MRI and x-ray examinations, as well as the VA 
examinations, are sufficient to render a decision in this 
matter.  The Board notes that the veteran failed to report 
for his scheduled hearing in November 1996.  

The veteran's right and left knee disorders have been rated 
under Diagnostic Code 5257 and have each been assigned a zero 
percent evaluation.  The veteran claims that his knee 
disorders warrant compensable evaluations, as he has pain on 
motion and functional loss.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for subluxation of the right knee, and a 10 percent 
disability evaluation for a left knee disorder, to include 
patellar femoral syndrome.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In considering the application of other diagnostic codes, the 
Board finds that evaluations in excess of 10 percent for 
either knee is not warranted based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling in the veteran's 
knees.  Examination of the veteran's knees in October 1993 
revealed no medial or lateral instability.  On VA examination 
in March 1999, the veteran demonstrated that he was able to 
perform complete knee bends without difficulty.  The 
veteran's range of motion in each knee has been reported as 
full.  In March 1999, the veteran's range of motion in each 
knee was reported as 140 degrees flexion to 0 degrees 
extension, bilaterally.  Thus, the Board finds that the 
evidence does not establish that the veteran's knee 
disorders, right or left, are any more than 10 percent 
disabling.  

Right Knee

The June 1995 VA examiner reported that both knees popped 
during the examination and crepitation was noted on the right 
knee.  MRI in June 1995 revealed lateral subluxation of the 
patella on the right knee.  The March 1999 VA examination 
report notes that there was some subluxation apprehension 
with flexion and extension.  The Board finds that such 
clinical findings establish that the veteran has slight 
subluxation of the right knee.  These findings warrant a 
10 percent evaluation for the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  

An evaluation in excess of 10 percent for subluxation of the 
right knee is not warranted at any time during the appeal 
period.  In October 1993, the veteran's patella was noted to 
track normally and there was no medial or lateral instability 
of either knee.  Physical examination of both knees in 
December 1993 revealed no laxity.  On VA examination in March 
1999, there was no evidence of a dislocation.  While that 
examiner indicated that there was some subluxation 
apprehension with flexion and extension, he stated that it 
was not profound.  X-ray examination in June 1995 was normal.  
The Board notes that in March 1999, the veteran indicated 
that his knee disorders did not prevent him from cycling 
about 10 miles per day 5-6 days per week.  These findings are 
consistent with no more than slight subluxation.  Thus, an 
evaluation in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not warranted.  

Left Knee

On VA examination in December 1997, the examiner reported 
that the veteran had pain on later superior portion of his 
patella.  The diagnosis was probable patellar femoral 
syndrome.  The March 1999 VA examiner confirmed that the 
veteran's history was compatible with patellofemoral 
syndrome.  He further stated that x-ray examination revealed 
patellofemoral arthrosis, or pain syndrome of the kneecaps.  
The Board finds that such clinical findings establish that 
the veteran has periarticular pathology productive of painful 
motion in the left knee.  These findings warrant a 10 percent 
evaluation for the left knee.  See 38 C.F.R. § 4.59.  

An evaluation in excess of 10 percent for a left knee 
disorder, to include patellofemoral syndrome of the left knee 
is not warranted at any time during the appeal period.  
Additionally, In June 1995, the VA examiner stated that 
examination of the veteran's knees revealed no instability, 
and thus a compensable evaluation under Diagnostic Code 5257 
for the left knee would not be warranted.  X-ray examination 
in June 1995 was normal.  The March 1999 VA examiner reported 
that there was no evidence of locking or impingement of the 
meniscus and McMurray's was negative.  As noted above, the 
veteran has consistently had full range of motion as to both 
extension and flexion on examination; such ranges of motion 
would not warrant an evaluation in excess of 10 percent.  See 
38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  

General Consideration

The Board notes that the veteran claims that he has arthritis 
in his knees, the March 1999 VA examination revealed 
patellofemoral arthrosis.  There is no indication of more 
motion than normal in the left knee.  The veteran's ability 
to squat reflected motion while weight bearing and his 
ability to rise reflected that he retains strength.  In 
addition, his ability to walk without a limp tends to 
establish that overall functional impairment is not different 
than otherwise demonstrated.  IN essence, the veteran has 
asserted that he is entitled to a compensable evaluation for 
the knees because he has some dysfunction.  The Board agrees.  
However, to the extent that the veteran may be seeking an 
evaluation in excess of 10 percent for each knee, the Board 
finds that his lay statements and the medical evidence is not 
in conflict.  He has minimal functional impairment and such 
impairment warrants no more than the minimum compensable 
evaluation for each knee.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence in 
this case fails to show that the condition of the veteran's 
right or left knee disorders now cause or has in the past 
caused marked interference with his employment, or that such 
has in the past or now require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, at the time of 
examination in March 1999 VA examination, the veteran 
reported that he was working as a heavy equipment operator.  
Additionally, while he indicated that his knee disorders had 
caused some interference with his employment as a police 
officer, the March 1999 VA examination report shows that he 
stated he was able "to do everything."  In fact, he 
anticipated being rehired as a police officer in the near 
future.  

In light of the above separate 10 percent evaluations 
assigned for the veteran's right and left knee disorders, the 
issue regarding entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 is moot.  


ORDER

A 10 percent disability evaluation for slight subluxation of 
the right knee and a 10 percent disability evaluation for a 
left knee disorder, to include patellofemoral syndrome, are 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

The issue regarding entitlement to a compensable rating under 
the provisions of 38 C.F.R. § 3.324 is moot.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

